DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 203 in Figure 2, 303 in Figure 3, 403 in Figure 4  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the following informalities:
(a) In Figure 3, change 230 to 330 and 231 to 331, in the lower left corner.

    PNG
    media_image1.png
    173
    457
    media_image1.png
    Greyscale

(b) Label laser 547 in Figure 5K.  Compare with Figure 5D.  See applicants’ specification, page 21, paragraph 53, line 4.

    PNG
    media_image2.png
    174
    525
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 1, paragraph 2, line 5: Change “busses” to “buses”.
Page 1, paragraph 3, line 6: Change “busses” to “buses”.
Page 9, paragraph 22, line 3: Change 103 to 100.  Compare with lines 1 and 9.
Page 21, paragraph 52, lines 3, 5, 6: In each line, change 542B to 542b.
Page 21, paragraph 53, line 3:  Change 542B to 542b.
Page 22, paragraph 52, first line of the page: Check the phrasing of “may be exposed”.  The current phrasing is awkward.  Also, change 542B to 542b.
Page 22, paragraph 55, line 6: Change “of the like” to “or the like”.
Page 23, paragraph 58, line 7: Change “pumps” to “bumps”.
Page 26, paragraph 63, line 12 of the page: Change “underflow” to “underfill”.  Compare with lines 13-14.
Page 28, paragraph 69, line 4: Add “have” after “may”.
Page 28, paragraph 69, line 6: Add “that” after 700.
Appropriate correction is required.
Claim Objections
Claims 7, 16, and 22 are objected to because of the following informalities:
Claim 7, line 2: Change “equal to” to “same as”.
Claim 16, line 2: Change “equal to” to “same as”.
Claim 22, lines 8, 9: In each line, change “equal to” to “same as”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 16, 19, 22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, which depends from claim 1: This claim requires “the conductive line [to] include[] a conductive material that is equal to a conductive material of the plurality of conductive bumps” (emphasis added).  The term “equal to” is confusing because the term could be interpreted as same type, the same amount, or something else.  Because the term is confusing, claim 7 is rejected as indefinite.
Regarding claim 16, which depends from claim 10: This claim requires “the conductive line [to] include[] a conductive material that is equal to a conductive material of the plurality of first and second conductive bumps” (emphasis added).  The term “equal to” is confusing because the term could be interpreted as same type, the same amount, or something else.  Because the term is confusing, claim 16 is rejected as indefinite.
Regarding claim 19, which depends from claim 10: Claim 10 defines a plurality of first conductive bumps on a top surface of the conductive line and a plurality of second conductive bumps on the bottom surface of the conductive line.  Claim 19 defines the plurality of first conductive bumps as having a first conductive bump and a second conductive bump, and the plurality of second conductive bumps as having a first conductive bump and a second conductive bump.  Claim 19’s language is confusing because the plurality of first conductive bumps would be expected to have a first conductive bump and the plurality of second conductive bumps would be expected to have a second conductive bump, but the plurality of first conductive bumps would not be expected to have a second conductive bump because the second conductive bumps are associated with the plurality of second conductive bumps, and the plurality of second conductive bumps would not be expected to have a first conductive bump because the first conductive bumps are associated with the plurality of first conductive bumps.  Because the claim language is confusing, claim 19 is rejected as indefinite. 
Regarding claim 22, which depends from claim 20: This claim requires “the conductive line [to] include[] a conductive material that is equal to a conductive material of the plurality of first and second conductive bumps, and [] the conductive line [to] include[] the conductive material that is the equal to or different than a conductive material of the plurality of third and fourth conductive bumps” (emphasis added).  The term “equal to” is confusing because the term could be interpreted as same type, the same amount, or something else.  Because the term is confusing, claim 22 is rejected as indefinite.
Regarding claim 25, which depends from claim 24, which depends from claim 20: Claim 20 defines a plurality of first conductive bumps on the top surface of the conductive line and a plurality of second conductive bumps on the bottom surface of the conductive line.  Claim 25 defines the plurality of first conductive bumps as having a first conductive bump and a second conductive bump, and the plurality of second conductive bumps as having a first conductive bump and a second conductive bump.  Claim 25’s language is confusing because the plurality of first conductive bumps would be expected to have a first conductive bump and the plurality of second conductive bumps would be expected to have a second conductive bump, but the plurality of first conductive bumps would not be expected to have a second conductive bump because the second conductive bumps are associated with the plurality of second conductive bumps, and the plurality of second conductive bumps would not be expected to have a first conductive bump because the first conductive bumps are associated with the plurality of first conductive bumps.  Because the claim language is confusing, claim 25 is rejected as indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goh, U.S. Pat. Pub. No. 9,972,589, Figure 2A, and further in view of Huang, U.S. Pat. Pub. No. 2017/0374734, Figure 3.
Goh, Figure 2A:
    PNG
    media_image3.png
    286
    478
    media_image3.png
    Greyscale

Huang, Figure 3:

    PNG
    media_image4.png
    420
    594
    media_image4.png
    Greyscale

Regarding claim 1: Goh Figure 2A discloses a package substrate (204), comprising: a dielectric (222) over a conductive layer (220); a conductive line (224) on the dielectric (222); and a solder resist (230) over the conductive line (224) and the dielectric (222).  Goh specification, col. 8, l. 38 – col. 9, l. 4.  Goh does not disclose a plurality of conductive bumps on a surface of the conductive line, wherein the plurality of conductive bumps are conductively coupled to the conductive line.  However, Goh is directed to reducing crosstalk in a device.  Id. col. 3, ll. 37-40.
Huang Figure 3, directed to reducing crosstalk by use of a micro-strip transmission line, discloses a conductive line (102), the conductive line (102) having a plurality of conductive bumps (202) (one shown in Figure 3) on a surface of the conductive line (102), wherein the plurality of conductive bumps (202) are conductively coupled to the conductive line (102).  Huang specification ¶¶ 25-32.   One having ordinary skill in the art at a time before the effective filing date would be motivated to substitute the Goh conductive line with the Huang conductive line and conductive bumps because the modification would have involved a substitution of parts based on the common goal of reducing crosstalk.
Regarding claim 2, which depends from claim 1: The combination discloses that the surface of the conductive line (Huang, 102) is a bottom surface, wherein the plurality of conductive bumps (Huang, 202) are below the conductive line (Huang, 102) and conductively coupled to the bottom surface of the conductive line (Huang, 102), and wherein the plurality of conductive bumps (Huang, 202) are embedded in the dielectric (Goh, 222).  Huang specification ¶ 29 (“the first plurality of conductive stubs 202 is stacked or formed (in a separate layer) either above the first conductive trace 102 or below the first conductive trace 102”).
Regarding claim 3, which depends from claim 1: The combination discloses that the surface of the conductive line (Huang, 102) is a top surface, wherein the plurality of conductive bumps (Huang, 202) are above the conductive line (Huang, 102) and conductively coupled to the top surface of the conductive line (Huang, 102), and wherein the plurality of conductive bumps (Huang, 202) are embedded in the solder resist (230).  Id.
Regarding claim 4, which depends from claim 1: The combination discloses the conductive line is a transmission line, and wherein the conductive layer (220) is a conductive reference plane.  Huang specification ¶ 29; Goh specification, col. 8, ll. 59-62 (ground plane).
Regarding claim 5, which depends from claim 4: The combination discloses that the transmission line is a stripline, a microstrip, a dual-stripline, or an embedded-microstrip.  Huang specification ¶ 15; Goh specification, col. 8, ll. 59-62 (microstrip).
Regarding claim 6, which depends from claim 1: The combination discloses the plurality of conductive bumps (202) have one or more shapes, and wherein the one or more shapes include rectangles, squares, circles, diamonds, or polygons, and wherein the plurality of conductive bumps (202) have a width that is equal to a width of the conductive line (102).  See, e.g., Huang Figure 3.
Regarding claim 7, which depends from claim 1: Huang discloses that the conductive line (102) includes a conductive material that is equal to a conductive material of the plurality of conductive bumps (202).  Huang specification ¶ 45.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goh and Huang, and further in view of Park, U.S. Pat. Pub. No. 2008/0053694 [hereinafter Park ’694], Figure 6.
Park ’694, Figure 6:

    PNG
    media_image5.png
    190
    333
    media_image5.png
    Greyscale

Regarding claim 9, which depends from claim 1: The combination discloses that the plurality of conductive bumps (202) have a first conductive bump and a second conductive bump, wherein the first conductive bump and the second conductive bump have a length, wherein the first conductive bump and the second conductive bump are separated by a gap length, but does not disclose that the length is less than the gap length between the first and second conductive bumps.
Park ’694, directed to reducing crosstalk in conductive lines, discloses an arrangement in which the conductive line has a plurality of bumps, the plurality of conductive bumps have a first conductive bump and a second conductive bump, wherein the first conductive bump and the second conductive bump have a length, wherein the first conductive bump and the second conductive bump are separated by a gap length (100 mil), and wherein the length is less than the gap length between the first and second conductive bumps.  Park ’694 specification ¶ 39.  See also id. ¶¶ 35-38.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the Park ’684 design because the Park ’684 design reduces crosstalk.
Claims 8, 10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goh, and further in view of Huang and Park, U.S. Pat. Pub. No. 2011/0090028 [hereinafter Park ’028], Figure 4.
Park ’028, Figure 4:

    PNG
    media_image6.png
    476
    453
    media_image6.png
    Greyscale

Regarding claim 8, which depends from claim 1: The combination is silent as to whether the conductive line includes a thickness that is substantially equal to a thickness of the plurality of conductive bumps, or wherein the conductive line includes a thickness that is greater than a thickness of the plurality of conductive bumps.  
Park ’028 Figure 4, directed to reducing crosstalk, discloses a conductive line (100, 200) that includes a thickness, W, that is greater than a thickness, SL, of the plurality of conductive bumps (150-153).  Park ’028 specification ¶¶ 58-67.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the Park ’028 dimension relationship because the modification involves the use of an alternate means for reducing crosstalk.
Regarding claim 10: Goh Figure 2A discloses a package substrate (204), comprising: a dielectric (222) over a conductive layer (220); a conductive line (224) on the dielectric (222); and a solder resist (230) over the conductive line (224) and the dielectric (222).   Goh specification, col. 8, l. 38 – col. 9, l. 4.  Goh does not disclose a plurality of first conductive bumps on a top surface of the conductive line; a plurality of second conductive bumps on a bottom surface of the conductive line, wherein the plurality of first and second conductive bumps are conductively coupled to the conductive line; and a solder resist over the plurality of first conductive bumps.  However, Goh is directed to reducing crosstalk in a device.  Id. col. 3, ll. 37-40.
Huang Figure 3, directed to reducing crosstalk by use of a micro-strip transmission line, discloses a conductive line (102), the conductive line (102) having a plurality of conductive bumps (202) (one shown in Figure 3) on a surface of the conductive line (102), wherein the plurality of conductive bumps (202) are conductively coupled to the conductive line (102).  Huang specification ¶¶ 25-32.   One having ordinary skill in the art at a time before the effective filing date would be motivated to substitute the Goh conductive line with the Huang conductive line and conductive bumps because the modification would have involved a substitution of parts based on the common goal of reducing crosstalk.  While Huang discloses that the conductive bumps may be on the top or bottom, Huang specification ¶ 29, Huang is silent as to whether the conductive bumps may be on both the top and bottom.
Park ’028 Figure 4 discloses a plurality of first conductive bumps (150-1 through 150-n) on one surface of a conductive line (100); a plurality of second conductive bumps (151-1 through 151-n) on an opposing surface of the conductive line (100), wherein the plurality of first and second conductive bumps (150, 151) are conductively coupled to the conductive line (100).  Park ’028 specification ¶¶ 39-67.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the Goh-Huang conductive line to arrange the Huang conductive bumps on the top and bottom of the conductive line because the modification would have involved a change to reduce crosstalk.  Once combined, the combination discloses a plurality of first conductive bumps on a top surface of the conductive line; a plurality of second conductive bumps on a bottom surface of the conductive line, wherein the plurality of first and second conductive bumps are conductively coupled to the conductive line; and a solder resist over the plurality of first conductive bumps.
Regarding claim 12, which depends from claim 10: The combination discloses that the plurality of first conductive bumps (202) are above the conductive line (102) and conductively coupled to the top surface of the conductive line (102), wherein the plurality of second conductive bumps (202) are below the conductive line (102) and conductively coupled to the bottom surface of the conductive line (102), wherein the plurality of first conductive bumps (202) are embedded in the solder resist (230), and wherein the plurality of second conductive bumps (202) are embedded in the dielectric (222).
Regarding claim 13, which depends from claim 10: The combination discloses the conductive line is a transmission line, and wherein the conductive layer (220) is a conductive reference plane.  Huang specification ¶ 29; Goh specification, col. 8, ll. 59-62 (ground plane).
Regarding claim 14, which depends from claim 13: The combination discloses that the transmission line is a stripline, a microstrip, a dual-stripline, or an embedded-microstrip.  Huang specification ¶ 15; Goh specification, col. 8, ll. 59-62 (microstrip).
Regarding claim 15, which depends from claim 10: The combination discloses the plurality of first and second conductive bumps (202) have one or more shapes, and wherein the one or more shapes include rectangles, squares, circles, diamonds, or polygons, and wherein the plurality of first and second conductive bumps (202) have a width that is equal to a width of the conductive line (102).  See, e.g., Huang Figure 3.
Regarding claim 16, which depends from claim 10: Huang discloses that the conductive line (102) includes a conductive material that is equal to a conductive material of the plurality of conductive bumps (202).  Huang specification ¶ 45.
Regarding claim 17, which depends from claim 10: Once the combination is made, Huang discloses that the plurality of first conductive bumps (202) have a thickness that is substantially equal to a thickness of the plurality of second conductive bumps (202) because the same conductive bumps are used in the combination.  See also Park ’028 Figure 4 (same thickness for first and second conductive bumps (150-153).  Park ’028 specification ¶ 66.  
Regarding claim 18, which depends from claim 17: The combination discloses that the conductive line (Park ’028 (100, 200)) includes a thickness that is greater than the thickness of the plurality of first and second conductive bumps (Park ’028 (150-153)).  See id.
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goh, Huang, and Park ’028, and further in view of Park ’694.
Regarding claim 11, which depends from claim 10: The combination is silent as to the arrangement of the first and second conductive bumps.
Park ’694, directed to reducing crosstalk in conductive lines, discloses that the plurality of first conductive bumps are symmetrically positioned over the plurality of second conductive bumps.  Park ’694 Figure 6.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the Park ’684 design because the Park ’684 design is effective at reducing crosstalk.  See Park ’694 specification ¶¶ 35-39.
Regarding claim 19, which depends from claim 10: The combination discloses the plurality of first and second conductive bumps (202) have a first conductive bump and a second conductive bump,1 wherein the first conductive bump and the second conductive bump have a length, wherein the first conductive bump and the second conductive bump are separated by a gap length, but does not disclose that the length is less than the gap length between the first and second conductive bumps.
Park ’694, directed to reducing crosstalk in conductive lines, discloses an arrangement in which the conductive line has a plurality of bumps, the plurality of conductive bumps have a first conductive bump and a second conductive bump, wherein the first conductive bump and the second conductive bump have a length, wherein the first conductive bump and the second conductive bump are separated by a gap length (100 mil), and wherein the length is less than the gap length between the first and second conductive bumps.  Park ’694 specification ¶ 39.  See also id. ¶¶ 35-38.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the Park ’684 design because the Park ’684 design reduces crosstalk.
Claims 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Goh, and further in view of Huang and Park ’028.
Regarding claim 20: Goh Figure 2A discloses a package substrate (204), comprising: a dielectric (222) over a conductive layer (220); a conductive line (224) on the dielectric (222); and a solder resist (230) over the conductive line (224) and the dielectric (222).   Goh specification, col. 8, l. 38 – col. 9, l. 4.  Goh does not disclose a plurality of first conductive bumps on a top surface of the conductive line; a plurality of second conductive bumps on a bottom surface of the conductive line; a plurality of third conductive bumps on the first conductive bumps, wherein the plurality of first and third conductive bumps are stacked above the conductive line; a plurality of fourth conductive bumps on the second conductive bumps, wherein the plurality of second and fourth conductive bumps are stacked below the conductive line, and wherein the plurality of first, second, third and fourth conductive bumps are conductively coupled to the conductive line; and a solder resist over the plurality of first and third conductive bumps, the conductive line, and the dielectric.  However, Goh is directed to reducing crosstalk in a device.  Id. col. 3, ll. 37-40.
Huang Figure 3, directed to reducing crosstalk by use of a micro-strip transmission line, discloses a conductive line (102), the conductive line (102) having a plurality of conductive bumps (202) (one shown in Figure 3) on a surface of the conductive line (102), wherein the plurality of conductive bumps (202) are conductively coupled to the conductive line (102).  Huang specification ¶¶ 25-32.   Furthermore, Huang discloses that the bumps may be made from copper, gold, titanium, chromium, aluminum, an alloy, or other conductive material.  Id. ¶ 45.  Huang discloses that any suitable materials or combinations thereof may be used.  Id. ¶ 59.  Thus, Huang discloses that more than one of the listed materials may be used in its conductive lines or conductive bumps.  One having ordinary skill in the art at a time before the effective filing date would be motivated to substitute the Goh conductive line with the Huang conductive line and conductive bumps because the modification would have involved a substitution of parts based on the common goal of reducing crosstalk.  While Huang discloses that the conductive bumps may be on the top or bottom, Huang specification ¶ 29, Huang is silent as to whether the conductive bumps may be on both the top and bottom.
Park ’028 Figure 4 discloses a plurality of first conductive bumps (150-1 through 150-n) on one surface of a conductive line (100); a plurality of second conductive bumps (151-1 through 151-n) on an opposing surface of the conductive line (100), wherein the plurality of first and second conductive bumps (150, 151) are conductively coupled to the conductive line (100).  Park ’028 specification ¶¶ 39-67.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the Goh-Huang conductive line to arrange the Huang conductive bumps on the top and bottom of the conductive line because the modification would have involved a change to reduce crosstalk.  Once combined, the combination discloses a plurality of first conductive bumps on a top surface of the conductive line; a plurality of second conductive bumps on a bottom surface of the conductive line, wherein the plurality of first and second conductive bumps are conductively coupled to the conductive line; and a solder resist over the plurality of first conductive bumps.  The combination is silent as to the pluralities of third and fourth conductive bumps.  However, claim 20 does not distinguish between shapes or materials of the pluralities of the first and third conductive bumps, or between the shapes or materials of the pluralities of the second and fourth conductive bumps.  Thus, as suggested by Huang, conductive bumps could comprise layers of the same or different materials and same dimensions stacked on one another, resulting in a plurality of third conductive bumps on the first conductive bumps, wherein the plurality of first and third conductive bumps are stacked above the conductive line; a plurality of fourth conductive bumps on the second conductive bumps, wherein the plurality of second and fourth conductive bumps are stacked below the conductive line, and wherein the plurality of first, second, third and fourth conductive bumps are conductively coupled to the conductive line.  Therefore, the limitations are an obvious variant over the prior art.  Once combined, the combination discloses a solder resist over the plurality of first and third conductive bumps, the conductive line, and the dielectric because the Goh solder resist is deposited over the conductive line, as modified to include the first and third conductive bumps, and dielectric layer.
Regarding claim 22, which depends from claim 20: The combination discloses the plurality of first, second, third and fourth conductive bumps (202) have one or more shapes, and wherein the one or more shapes include rectangles, squares, circles, diamonds, or polygons, see Huang Figure 3, wherein the plurality of first and second conductive bumps (202) have a width that is equal to a width of the conductive line (102), id., wherein the conductive line includes a conductive material that is equal to a conductive material of the plurality of first and second conductive bumps, and wherein the conductive line includes the conductive material that is the equal to or different than a conductive material of the plurality of third and fourth conductive bumps, Huang specification ¶¶ 45, 59.  The combination does not disclose that the plurality of third and fourth conductive bumps have a width that is less than the width of the conductive line and the width of the plurality of first and second conductive bumps.  However, the disclosure does not identify the patentable significant of the width variation between the first and third conductive bumps and the second and fourth conductive bumps.  Because the difference has not been identified as patentably significance, the claim limitation is an obvious variant over the prior art.
Regarding claim 23, which depends from claim 20: Huang discloses that the plurality of first conductive bumps (202) have a thickness that is substantially equal to a thickness of the plurality of second conductive bumps (202).
Regarding claim 24, which depends from claim 20: Park ’028 Figure 4 discloses a conductive line (100, 200) that includes a thickness, W, that is greater than a thickness, SL, of the plurality of conductive bumps (150-153).  Park ’028 specification ¶¶ 58-67.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the Park ’028 dimension relationship because the modification involves the use of an alternate means for reducing crosstalk. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Goh, Huang, and Park ’028, and further in view of Park ’694, Figure 6.
Regarding claim 21, which depends from claim 20: The combination discloses that the plurality of first conductive bumps (202) are above the conductive line (102) and conductively coupled to the top surface of the conductive line (102), wherein the plurality of second conductive bumps (202) are below the conductive line (102) and conductively coupled to the bottom surface of the conductive line (102), wherein the plurality of first and third conductive bumps (202) are embedded in the solder resist (230), wherein the plurality of second and fourth conductive bumps (202) are embedded in the dielectric (222), Goh specification, col. 8, l. 38 – col. 9, l. 4; Huang specification ¶¶ 25-32, Park ’028 specification ¶¶ 39-67, wherein the conductive line is a transmission line, and wherein the conductive layer is a conductive reference plane, and wherein the transmission line is a stripline, a microstrip, a dual-stripline, or an embedded-microstrip, Huang specification ¶ 15; Goh specification, col. 8, ll. 59-62 (microstrip). Goh specification, col. 8, l. 38 – col. 9, l. 4; Huang specification ¶¶ 25-32.  The combination does not disclose that the plurality of first and third conductive bumps are symmetrically positioned over the plurality of second and fourth conductive bumps.
Park ’694, directed to reducing crosstalk in conductive lines, discloses that the plurality of first conductive bumps are symmetrically positioned over the plurality of second conductive bumps.  Park ’694 Figure 6.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the Park ’684 design because the Park ’684 design is effective at reducing crosstalk.  See Park ’694 specification ¶¶ 35-39.  Once combined, the combination discloses that the plurality of first and third conductive bumps are symmetrically positioned over the plurality of second and fourth conductive bumps, because the third conductive bumps are on the first conductive bumps and the fourth conductive bumps are on the second conductive bumps.
Regarding claim 25, which depends from claim 24: The combination discloses the plurality of first and second conductive bumps (202) have a first conductive bump and a second conductive bump,2 wherein the first conductive bump and the second conductive bump have a length, wherein the first conductive bump and the second conductive bump are separated by a gap length, but does not disclose that the length is less than the gap length between the first and second conductive bumps.  The combination also does not disclose that the plurality of first and second conductive bumps have the thickness that is different than a thickness of the plurality of third and fourth conductive bumps.
Park ’694, directed to reducing crosstalk in conductive lines, discloses an arrangement in which the conductive line has a plurality of bumps, the plurality of conductive bumps have a first conductive bump and a second conductive bump, wherein the first conductive bump and the second conductive bump have a length, wherein the first conductive bump and the second conductive bump are separated by a gap length (100 mil), and wherein the length is less than the gap length between the first and second conductive bumps.  Park ’694 specification ¶ 39.  See also id. ¶¶ 35-38.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the Park ’684 design because the Park ’684 design reduces crosstalk.
As for the requirement that the plurality of first and second conductive bumps have the thickness that is different than a thickness of the plurality of third and fourth conductive bumps, the disclosure does not identify the patentable significance of the thickness variation between the first and third conductive bumps and the second and fourth conductive bumps.  Because the difference has not been identified as patentably significant, the claim limitation is an obvious variant over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 That is, the plurality of first conductive bumps has a first first conductive bump and a second first conductive bump, and the plurality of second conductive bumps has a first second conductive bump and a second second conductive bump.
        2 That is, the plurality of first conductive bumps has a first first conductive bump and a second first conductive bump, and the plurality of second conductive bumps has a first second conductive bump and a second second conductive bump.